Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 21, 1989, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The defendant’s contention that the prosecutor exercised *618peremptory challenges to potential venirepersons in a racially-motivated manner, violating the standard established by Batson v Kentucky (476 US 79), is supported by the record (see, People v Brown, 193 AD2d 611 [decided herewith]).
We have examined the defendant’s remaining contentions and find that they are unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, Lawrence and Eiber, JJ., concur.